DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment and Terminal Disclaimer filed on 6/27/2022 and entered of record.

Response to Remarks/Arguments
3.   Paragraph [0001] of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection to the specification is withdrawn.
4.   The terminal disclaimer filed on 6/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,139,003 has been reviewed and approved on 6/27/2022. The terminal disclaimer has been recorded.

Allowable Subject Matter 
5.    Claims 1-35 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter: 
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a second switch connected between the at least one memory cell and the reference potential node, the second switch configured to be selectively put into each one of the at least three operating states independent from the first switch, wherein an electrical conductivity of the second switch in the static conductive state is lower than in the on state and higher than in the off state, and wherein the first switch and the second switch are coupled in parallel“, and a combination of other limitations thereof as recited in the claim. Claims 2-23 depend on claim 1.
        Regarding independent claim 24, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first switch and the second switch are each configured to be selectively and independently put into each one of at least three operating states comprising an on state, an off state and a static conductive state, wherein an electrical conductivity of the first switch and the second switch in the static conductive state is lower than in the on state and higher than in the off state, and wherein the first switch and the second switch are coupled in parallel”, and a combination of other limitations thereof as recited in the claim. Claims 25-33 depend on claim 24.
           Regarding independent claim 34, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a second means for switching coupled between the means for storing data and the means for providing a reference potential, the second means for switching configured to be selectively put into each one of the at least three operating states independent from the first switch, wherein an electrical conductivity of the second means for switching in the static conductive state is lower than in the on state and higher than in the off state, wherein the first means for switching and the second means for switching is coupled in parallel”, and a combination of other limitations thereof as recited in the claim. Claim 35 depends on claim 34.     
7.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827